J-A11019-19

                                  2019 PA Super 331


    BARBARA LINDE, IN HER OWN        :           IN THE SUPERIOR COURT OF
    RIGHT AND BARBARA LINDE ON       :                PENNSYLVANIA
    BEHALF OF LINDE CORPORATION      :
                                     :
                                     :
              v.                     :
                                     :
                                     :
    SCOTT LINDE, ROBERT L. HESSLING, :           No. 1392 MDA 2018
    ROBERT M. MCGRAW, PAUL FEDOR,    :
    CHRISTOPHER LANGEL, ALFRED       :
    OSTROSKI, MICHAEL BOCHNOVICH, :
    LINDE CORPORATION AND SCOTT      :
    LINDE FAMILY'S CORPORATION       :
    TRUST                            :
                                     :
                    Appellants       :

                  Appeal from the Order Entered July 20, 2018
    In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                                2013 CV 11028


BEFORE: BOWES, J., OLSON, J., and STABILE, J.

OPINION BY OLSON, J.:                              FILED NOVEMBER 01, 2019

       Appellants, Scott Linde, Robert L. Hessling, Robert M. McGraw, Paul

Fedor, Christopher Langel, Alfred Ostroski, Michael Bochnovich, Linde

Corporation, and Scott Linde Family’s Corporation Trust, appeal from the trial

court’s order entered on July 20, 2018.1       We vacate and remand.




____________________________________________


1On March 27, 2014, the trial court sustained defendant Linde Corporation’s
preliminary objections to the complaint and struck the claims against the
corporation. Trial Court Order, 3/27/14, at 1. This determination has not
been challenged on appeal.
J-A11019-19



        On September 18, 2013, Barbara Linde (hereinafter “Barbara”),

individually and on behalf of Linde Corporation (hereinafter “LindeCo”), filed a

complaint against Appellants. The case proceeded to a bench trial, after which

the trial court found in Barbara’s favor on many of her claims and ruled that

Barbara was entitled to an equitable remedy in which Appellants were to

purchase her minority interest in LindeCo at fair value.     Trial Court Order,

11/13/15, at 1-2. The trial court then convened a second proceeding aimed

at determining the fair value of Barbara’s shares. On December 28, 2017, the

trial court entered its decision in the matter, ruling that Barbara’s shares had

a fair value of $4,433,000.00 and that Barbara was entitled to $959,000.00

in interest, for a total award of $5,392,000.00. Trial Court Order, 12/28/17,

at 1.

        On January 8, 2018, Appellants filed a timely post-trial motion. See

Appellants’ Motion for Post Trial Relief, 1/8/18, at 1-11. Eleven days later,

and while Appellants’ post-trial motion remained pending before the trial

court, Barbara prematurely filed a praecipe to enter judgment with the

Luzerne County clerk of courts.       Barbara’s Praecipe to Enter Judgment,

1/19/18, at 1; see also Pa.R.C.P. 227.4(1)(b). On January 19, 2018, the

clerk of courts erroneously entered judgment against Appellants; that day,

Barbara filed a praecipe for writ of execution against Appellants and various

third-party entities as garnishees.   See Entry of Judgment, 1/19/18, at 1;

Praecipe for Writ of Execution, 1/19/18, at 1.




                                      -2-
J-A11019-19



      The January 19, 2018 entry of judgment was beyond the clerk of court’s

authority and, thus, void.       In relevant part, Pennsylvania Rule of Civil

Procedure 227.4(1) declares:

          . . . the prothonotary shall, upon praecipe of a party:

             (1) enter judgment upon . . . the decision of a judge
             following a trial without jury, if

                 (a) no timely post-trial motion is filed; or

                 (b) one or more timely post-trial motions are filed and
                 the court does not enter an order disposing of all
                 motions within one hundred twenty days after the
                 filing of the first motion. . . .

Pa.R.C.P. 227.4(1).

      Here, Appellants’ timely post-trial motion was still outstanding and the

120-day time-period specified in Rule 227.4(1)(b) had not expired when the

clerk of courts purported to enter judgment on January 19, 2018. Therefore,

the clerk of courts had no authority to enter judgment on January 19, 2018

and the judgment entered that day was void, a nullity, and lacking in legal

effect.   Gotwalt v. Dellinger, 577 A.2d 623, 624-625 (Pa. Super. 1990)

(“[d]ue to the prothonotary's purely ministerial status, the authority for [its]

actions derive from either statute or rule of court. . . . [W]here it is established

that the prothonotary has entered judgment against a party beyond [its]

authority, such action is considered void and the judgment entered by [it] is

a nullity and lacks legal effect”); see also Comm. ex rel. Penland v. Ashe,

19 A.2d 464, 466 (Pa. 1941) (a void judgment is “no judgment at all”);



                                       -3-
J-A11019-19



Romberger v. Romberger, 139 A. 159, 160 (Pa. 1927) (“it is the duty of

the court of its own motion to strike off [a void judgment] whenever its

attention is called to it”).2

       Notwithstanding the void judgment, Barbara immediately began to

engage in discovery in aid of execution. But see Pa.R.C.P. 3117(a) (providing

that a plaintiff may engage in discovery in aid of execution at “any time after

judgment”) (emphasis added). Specifically, in January and February 2018,

Barbara served upon Appellants “Interrogatories in Aid of Execution” and

“Post-Judgment Requests for Production of Documents.” Appellants did not

respond to the interrogatories or document requests and, on March 15, 2018,

Barbara filed a “Motion to Compel Responses to Discovery Requests, Impose

Sanctions, and for Supplementary Relief in Aid of Execution” (hereinafter

“Barbara’s Motion to Compel”). As the name of this motion suggests, Barbara

requested that the trial court enter an order: “(1) compelling [Appellants] to

____________________________________________


2 We note that, on April 30, 2018, the trial court entered an order striking the
January 19, 2018 judgment and dissolving all writs of execution issued in the
matter. Trial Court Order, 4/30/18, at 1. Within the trial court’s Rule 1925(a)
opinion, the trial court opines that its April 30, 2018 order was invalid because
Appellants “withdrew the[ir] underlying motion [to strike the January 19,
2018] judgment minutes before” the trial court entered its April 30, 2018
order. Trial Court Opinion, 11/1/18, at 11-12. This is incorrect. As explained
above, the January 19, 2018 judgment was void ab initio regardless of any
action taken by the trial court. Therefore, the trial court possessed the ability
to strike the void judgment on “its own motion.” Romberger, 139 A. at 160.
Hence, the fact that Appellants withdrew their underlying motion to strike the
judgment minutes before the trial court entered its order striking the
judgment has no effect upon the validity of the trial court’s April 30, 2018
order.


                                           -4-
J-A11019-19



respond to [Barbara’s] Interrogatories in Aid of Execution and Requests for

Production, (2) imposing sanctions against [Appellants], and (3) granting

supplementary relief in aid of execution.”       Barbara’s Motion to Compel,

3/15/18, at 1 (some capitalization omitted).

      On May 18, 2018, the trial court entered an order granting in part and

denying in part Barbara’s Motion to Compel. The order declares:

        1. [Appellants] shall provide [Barbara’s] counsel with full and
        complete responses to [Barbara’s] Interrogatories and
        Requests for Production of [D]ocuments within [30] days of
        the date of this order.

        2. All other requests for relief are denied.

Trial Court Order, 5/18/18, at 1 (some capitalization omitted).

      On April 3, 2018, the trial court denied Appellants’ post-trial motion.

Trial Court Order, 4/3/18, at 1. Appellants filed a notice of appeal on April 30,

2018 and a valid judgment was subsequently entered on May 21, 2018.

      Following the May 21, 2018 entry of judgment, Appellants filed with the

trial court a “Motion for Clarification.”   Appellants’ Motion for Clarification,

6/8/18, at 1-7. Within this motion, Appellants requested clarification on two

issues. First, Appellants noted that Barbara requested all of her discovery in

aid of execution prior to the entry of a valid judgment. Id. at 2-3. Appellants

claimed that, since there was no valid judgment during the time Barbara

sought her discovery in aid of execution, Appellants were not required to

respond to Barbara’s discovery requests. Id. at 3. However, Appellants called

attention to the May 18, 2018 trial court order, which was also entered prior


                                      -5-
J-A11019-19



to a valid judgment, and which demanded that Appellants respond to the

discovery requests. Appellants requested clarification of the May 18, 2018

order because “the record does not reflect that a valid and legally recognizable

judgment was entered prior to the May 18 order [and it] is unclear from the

May 18 order whether [Appellants] must produce the answers to the discovery

in aid of execution.” Id. at 4 (some capitalization omitted).

      Second, Appellants requested clarification because, on May 29, 2018,

the trial court approved a supersedeas bond in the maximum amount of

$6,470,400.00 (or, 120% of the monetary judgment against Appellants),

“conditioned for the satisfaction of the judgment in full with interest and costs

for the delay, if [the judgment] is affirmed or if for any reason the appeal is

dismissed, or for the satisfaction of any modification of the order.” Id. at 4-5

(some capitalization omitted), quoting, Supersedeas Bond, 5/29/18, at 2.

Under the terms of the supersedeas bond, the trial court “order[ed] a stay of

execution of, or any proceedings to enforce, the judgment” rendered against

Appellants. Supersedeas Bond, 5/29/18, at 2. Given these circumstances,

Appellants requested clarification as to “whether it was the intent of the [trial]

court [to state in the May 18, 2018 order] . . . that [Appellants] must produce

the answers to the discovery in aid of execution.”        Appellants’ Motion for

Clarification, 6/8/18, at 5 (some capitalization omitted).

      Barbara filed an “Emergency Motion for Sanctions” against Appellants

on June 19, 2018. See Barbara’s Emergency Motion for Sanctions, 6/19/18,

at 1-3.   Within this motion, Barbara claimed that Appellants “intentionally

                                      -6-
J-A11019-19



failed to comply with” the trial court’s May 18, 2018 order, which directed that

Appellants “provide [Barbara’s] counsel with full and complete responses to

[Barbara’s] Interrogatories and Requests for Production of [D]ocuments

within [30] days.” Id. at 2. Barbara requested that the trial court sanction

Appellants $1,000.00 per day “for each day any [Appellant] fails to produce

responses to [her] discovery requests” and grant her “such other relief as the

[trial] court deems just and appropriate.”         Id. at 3 (some capitalization

omitted).

        On July 20, 2018, the trial court entered an order declaring, in relevant

part:

          1. [Appellants’] Motion for Clarification is hereby denied.

          2. [Appellants] shall provide [Barbara’s] counsel with full and
          complete responses to [Barbara’s] Interrogatories and
          Requests for Production of [D]ocuments within [30] days of
          the date of this order.

          3. Failure to comply with [the trial court’s] order will result in
          the imposition of sanctions upon [Appellants].

Trial Court Order, 7/20/18, at 1 (emphasis and some capitalization omitted).

        On Monday, August 20, 2018, Appellants filed a notice of appeal from

the trial court’s July 20, 2018 order. Appellants raise one issue to this Court:

          Did the [trial] court commit an error of law in its July 20,
          2018 order, . . . denying the Motion for Clarification and
          granting the Emergency Motion and ordering [Appellants] to
          provide Barbara’s counsel with full and complete responses
          to the Interrogatories and Requests for Production of
          Documents (hereinafter the[] “Execution Discovery”) within
          [30] days because the pursuit of the Execution Discovery
          prior to the time the supersedeas bond was filed of record

                                        -7-
J-A11019-19


        was void and [had] no effect as established by Pa.R.C.P.
        227.4(1)(b) because [] Barbara was effectively secured or
        bonded in an amount well in excess of the judgment and as
        such, no practical or legal reason exists to require
        [Appellants] to respond to the Execution Discovery and the
        Execution Discovery served absolutely no legitimate purpose,
        and was sought strictly to annoy, or to harass [Appellants]
        and was undertaken in bad faith, creating unreasonable
        annoyance, embarrassment, oppression, burden or expense?

Appellants’ Brief at 15 (some capitalization omitted).

      Prior to reaching the merits of this appeal, this Court must “first

ascertain whether the [order appealed from] is properly appealable.”

Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa. Super. 1997). Indeed,

since “the question of appealability implicates the jurisdiction of this Court[,

the issue] may be raised by [this] Court sua sponte.” Commonwealth v.

Baio, 898 A.2d 1095, 1098 (Pa. Super. 2006).

      Generally, this Court’s jurisdiction “extends only to review of final

orders.” Rae v. Pa. Funeral Dir’s Ass’n, 977 A.2d 1121, 1124-1125 (Pa.

2009); 42 Pa.C.S.A. § 742; Pa.R.A.P. 341(a). A final order is defined as any

order that: “(1) disposes of all claims and of all parties; [] (2) is explicitly

defined as a final order by statute; or (3) is entered as a final order pursuant

to [Pennsylvania Rule of Appellate Procedure 341(c)].” Pa.R.A.P. 341(b).

      Our Supreme Court has held that “a determinative order relating to

execution is in character a judgment, which, when of final nature, is

appealable.” Cherry v. Empire Mut. Ins. Co., 208 A.2d 470, 471 (Pa. 1965)

(quotations and citations omitted).    The trial court’s July 20, 2018 order

directs that Appellants comply with Barbara’s discovery requests in aid of


                                      -8-
J-A11019-19



execution. This order, directing compliance with discovery requests, is not of

a “final nature” and, thus, does not constitute a final order. Kine v. Forman,

194 A.2d 175, 176-177 (Pa. 1963) (holding: an order directing the judgment

debtor to answer certain questions, posed during discovery in aid of execution

on a judgment, was interlocutory and unappealable);3 see also Jones v.

Faust, 852 A.2d 1201, 1203 (Pa. Super. 2004) (“in general, discovery orders

are not final, and are therefore unappealable”). The order is, therefore, not

appealable under Rule 341(b)(1). Further, the trial court’s July 20, 2018 order

is not “defined as a final order by statute” and was not “entered as a final

order pursuant to [Pa.R.A.P. 341(c)].” Pa.R.A.P. 341(b)(2) and (3).

       Therefore, since the trial court’s July 20, 2018 order does not fall under

any of the three definitions of a “final order,” the order is not appealable under

Rule 341. The order is thus non-final and interlocutory.

       Interlocutory orders are appealable in certain circumstances. As our

Supreme Court explained:

         in addition to an appeal from final orders of the Court[s] of
         Common Pleas, our rules provide the Superior Court with
         jurisdiction in the following situations: interlocutory appeals
         that may be taken as of right, Pa.R.A.P. 311; interlocutory
         appeals that may be taken by permission, Pa.R.A.P. [312];
         appeals that may be taken from a collateral order, Pa.R.A.P.

____________________________________________


3 Our Supreme Court decided Kine in 1963, which was prior to its adoption of
the collateral order doctrine. See Shearer v. Hafer, 177 A.3d 850, 856 (Pa.
2018) (noting that the Pennsylvania Supreme Court first “embraced the
collateral order doctrine as a matter of Pennsylvania law” in 1975, in the case
of Bell v. Beneficial Consumer Discount Co., 348 A.2d 734 (Pa. 1975)).


                                           -9-
J-A11019-19


        313; and appeals that may be taken from certain distribution
        orders by the Orphans’ Court Division, Pa.R.A.P. 342.

Commonwealth v. Garcia, 43 A.3d 470, 478 n.7 (Pa. 2012) (internal

quotations omitted), quoting McCutcheon v. Phila. Elec. Co., 788 A.2d 345,

349 n.6 (Pa. 2002).

      Here, the trial court’s July 20, 2018 order is not an orphans’ court

distribution order (under Rule 342), it is not appealable as of right (under Rule

311), and Appellants did not ask for or receive permission to appeal the order

(under Rule 312). Thus, the question before this Court is whether the order

is appealable under the collateral order doctrine. See Pa.R.A.P. 313.

      Pennsylvania Rule of Appellate Procedure 313 defines a collateral order

as one that: “1) is separable from and collateral to the main cause of action;

2) involves a right too important to be denied review; and 3) presents a

question that, if review is postponed until final judgment in the case, the claim

will be irreparably lost.” In re Bridgeport Fire Litigation, 51 A.3d 224, 230

n.8 (Pa. Super. 2012); see also Pa.R.A.P. 313(b). Our Supreme Court has

emphasized:

        the collateral order doctrine is a specialized, practical
        [exception to] the general rule that only final orders are
        appealable as of right. Thus, Rule 313 must be interpreted
        narrowly, and the requirements for an appealable collateral
        order remain stringent in order to prevent undue corrosion of
        the final order rule. To that end, each prong of the collateral
        order doctrine must be clearly present before an order may
        be considered collateral.

Melvin v. Doe, 836 A.2d 42, 46-47 (Pa. 2003) (internal citations omitted).




                                     - 10 -
J-A11019-19



       Moreover, and in keeping with the narrow interpretation of the collateral

order doctrine, our Supreme Court has held that “the collateral order rule’s

three-pronged test must be applied independently to each distinct legal issue

over which an appellate court is asked to assert jurisdiction pursuant to Rule

313.” Rae, 977 A.2d at 1130. Therefore, even if the collateral order test “is

satisfied with respect to one [appellate] issue,” the assertion of jurisdiction

does not necessarily mean that we have “jurisdiction to consider every issue

within the ambit of the appealed order.” Id. at 1123.

       As our Supreme Court has held, an order is “separable from and

collateral to the main cause of action” if it is capable of review without

considering the merits of the underlying cause of action. Ben v. Schwartz,

729 A.2d 547, 551-552 (Pa. 1999); Melvin, 836 A.2d at 45-46. In the case

at bar, Appellants claim that the trial court erred when it directed that they

comply with Barbara’s discovery requests in aid of execution, even though

Appellants appealed the underlying judgment and Appellants obtained (and

the trial court approved) an appropriate supersedeas bond.           This issue is

“separable from and collateral to the main cause of action,” as it is solely

concerned with a discovery request regarding Appellants’ personal assets and

the effect of a supersedeas bond upon discovery in aid of execution.

Therefore, the order satisfies the first prong of the collateral order doctrine.

       Next, we must determine whether the directive that Appellants comply

with   Barbara’s   discovery   requests,   notwithstanding   their   appeal   and

acquisition of a supersedeas bond, “involves a right too important to be denied

                                     - 11 -
J-A11019-19



review.” In re Bridgeport Fire Litigation, 51 A.3d at 230 n.8. Our Supreme

Court has explained:

        In analyzing the importance prong, we weigh the interests
        implicated in the case against the costs of piecemeal
        litigation.

        For purposes of defining an order as a collateral order under
        Rule 313, it is not sufficient that the issue be important to the
        particular parties. Rather it must involve rights deeply rooted
        in public policy going beyond the particular litigation at hand.

        The overarching principle governing “importance” is that . . .
        an issue is important if the interests that would potentially go
        unprotected without immediate appellate review of that issue
        are significant relative to the efficiency interests sought to be
        advanced by adherence to the final judgment rule.

Ben, 729 A.2d at 552 (citations, corrections, and some quotations omitted).

      Post-judgment discovery in aid of execution demands the disclosure of

the defendant’s personal assets – information in which the defendant

possesses a right of privacy.    See Pa.R.C.P. 3117(a) (discovery in aid of

execution is done “for the purpose of discovery of assets of the defendant”);

see also Szarmack v. Welch, 318 A.2d 707, 710-711 (Pa. 1974) (explaining

the difference between discovery regarding the extent of insurance coverage

and discovery regarding the “private financial information” of the defendant);

Iorio v. Carnegie Borough, 13 Pa. D. & C. 3d 236 (C.C.P. Allegheny Cty.

1980) (Wettick, J.) (“[t]he disclosure of personal assets constitutes an

invasion of privacy and the Supreme Court has never required the disclosure

of such information until liability has been established”).




                                     - 12 -
J-A11019-19



      Our Supreme Court has held that the mere “assertion of an attendant

privacy concern [does not] transform a discovery order that otherwise is not

appealable by right into a collateral order subject to as-of-right interlocutory

appellate review.”   Dougherty v. Heller, 138 A.3d 611, 628 (Pa. 2016).

Instead, the Supreme Court held:

        the specific privacy concern in issue must be evaluated and
        adjudged to satisfy the importance requirement. In this
        regard, we make the distinction among different orders of
        privacy interests, such as those of a constitutional magnitude
        or recognized as such by statute, as compared with lesser
        interests.

Id. at 628-629 (footnote omitted).

      The Dougherty Court highlighted the statutorily-recognized privacy

interest of “information contained in federal tax returns,” which is “made

confidential per federal statute.” Id. at 629 n.10, citing 26 U.S.C. § 6103(a)

(providing that federal income tax returns and “return information shall be

confidential”).

      Barbara seeks discovery of Appellants’ personal financial information in

aid of execution, notwithstanding the fact that Appellants filed a timely notice

of appeal, the trial court approved Appellants’ supersedeas bond, and

execution in this case has been stayed.       The information Barbara seeks is

“contained in [Appellants’] federal tax returns;” as such, the information is

“made confidential per federal statute” and is afforded a heightened privacy

interest. See Dougherty, 138 A.3d at 629 n.10.




                                     - 13 -
J-A11019-19



      Appellants’ heightened privacy interest, when combined with the fact

that Appellants filed a timely notice of appeal and the trial court approved

Appellants’ supersedeas bond (thus staying execution), leads us to conclude

that the trial court’s July 20, 2018 order involves a right too important to be

denied review. We arrive at this conclusion because the right to privacy is

“deeply rooted in public policy going beyond the particular litigation at hand”

and the privacy interests that “would potentially go unprotected without

immediate appellate review . . . are significant relative to the efficiency

interests sought to be advanced by adherence to the final judgment rule.”

Ben, 729 A.2d at 552 (quotations, citations, and corrections omitted); J.S. v.

Whetzel, 860 A.2d 1112, 1117 (Pa. Super. 2004) (holding:           trial court’s

discovery order, which directed that the appellant produce certain income tax

returns, satisfied the second prong of the collateral order doctrine because the

appellant’s “privacy interest in his income information raises a sufficiently

important public policy concern”); see also Feldman v. Ide, 915 A.2d 1208,

1211 (Pa. Super. 2007) (holding that a discovery order, which directed

defendant to disclose his medical expert’s income tax returns, satisfied the

second prong of the collateral order doctrine because: “the underlying privacy

rights implicate matters of public policy that extend beyond the current

controversy. In that [the defendant], and not [the expert witness], was the

party served with the request, not only are [the expert witness’] privacy rights

implicated by the trial court's order, [the defendant’s] right to choose the

means by which to defend himself is also implicated.        These rights have

                                     - 14 -
J-A11019-19



obvious implications extending beyond the confines of this case”) (citations

and some capitalization omitted); Merithew v. Valentukonis, 869 A.2d

1040, 1043 (Pa. Super. 2005) (holding: “[r]egarding the second prong [of

the collateral order doctrine], the [trial court’s] order compels [the appellant]

to answer interrogatories that would permit the [plaintiffs] to determine [the

appellant’s] complete financial worth. We agree with [the appellant] that her

privacy interest in her financial information raises a sufficiently important

public policy concern, and the second prong is established”).4 Further, as will

be explained below, because of the stay, Barbara does not yet have any right

to intrude upon Appellants’ privacy interests in their personal financial

information. Therefore, we conclude that this portion of the trial court’s order

satisfies the second prong of the collateral order doctrine.

       Finally, we must determine whether the order “presents a question that,

if review is postponed until final judgment in the case, the claim will be

irreparably lost.” In re Bridgeport Fire Litigation, 51 A.3d at 230 n.8. We

____________________________________________


4 The Merithew Court applied a “whole order approach” to the collateral order
doctrine and, in effect, ruled that if one issue in an order satisfies the collateral
order doctrine, the entire order was subject to review. See Merithew, 869
A.2d at 1044 (proceeding to determine whether the information sought in the
discovery order was relevant – which is an issue that is not “separable from
and collateral to the main cause of action”). In Rae, the Pennsylvania
Supreme Court held that this “whole order approach” was incorrect and that
“the collateral order rule's three-pronged test must be applied independently
to each distinct legal issue over which an appellate court is asked to assert
jurisdiction pursuant to Rule 313.” Rae, 977 A.2d at 1130. Thus, Rae
abrogated Merithew to the extent that Merithew applied the “whole order
approach” to the collateral order doctrine. See Rae, 977 A.2d at 1127 n.9.


                                          - 15 -
J-A11019-19



conclude that this factor has also been met in this case because, once

Appellants’ personal financial information has been disclosed to Barbara,

Appellants’ privacy interests in that information will have been lost – and the

action cannot be undone. See Ben, 729 A.2d at 552. Therefore, we conclude

that the trial court’s July 20, 2018 order, directing that Appellants comply with

Barbara’s discovery in aid of execution, is appealable under the collateral order

doctrine. We now turn to the merits of Appellants’ claim.

      On appeal, Appellants claim that the trial court erred in ordering that

they respond to Barbara’s discovery in aid of execution requests because

Appellants are in the process of appealing the underlying judgment against

them and Appellants obtained, and the trial court approved, a supersedeas

bond for 120% of the monetary judgment. Appellants’ Brief at 25. According

to Appellants, since the bond fully secures Barbara and since the execution

proceedings are stayed during the pendency of the appeal, Barbara “may not

pursue discovery in aid of execution.” Id. at 31. We agree.

      “Generally, on review of an order concerning discovery, an appellate

court applies an abuse of discretion standard.”    McNeil v. Jordan, 894 A.2d

1260, 1268 (Pa. 2006). However, where an issue presents a pure question of

law, our standard of review is de novo and our scope of review is plenary.

Shinal v. Toms, 162 A.3d 429, 441 (Pa. 2017).

      The parties and the trial court all agree that the trial court’s approval of

Appellants’ supersedeas bond (in the amount of 120% of the monetary

judgment against them) triggered a stay of execution on the judgment,

                                     - 16 -
J-A11019-19



pending resolution of Appellants’ appeal from that judgment.     See Barbara’s

Brief at 18; Appellants’ Brief at 24; Trial Court Opinion, 11/1/18, at 12-13;

see also Pa.R.A.P. 1735(a) (“[t]he filing of appropriate security in the amount

required by or pursuant to this chapter within 30 days from the entry of the

order appealed from shall stay any execution theretofore entered”); Pa.R.A.P.

1731(a) (“an appeal from an order involving solely the payment of money

shall . . . operate as a supersedeas upon the filing with the clerk of the lower

court of appropriate security in the amount of 120% of the amount found due

by the lower court and remaining unpaid”). Therefore, we, too, will proceed

under the assumption that the trial court’s approval of Appellants’ supersedeas

bond triggered a stay of execution on the judgment.

      The dispute on appeal concerns the effect of the stay of execution upon

Barbara’s ability to conduct discovery in aid of execution.       According to

Appellants, the stay of execution on the judgment also stays any discovery in

aid of execution. On the other hand, Barbara and the trial court contend that

the stay of execution has no effect upon discovery in aid of execution. We

agree with Appellants.

      Pennsylvania Rule of Civil Procedure 3117 provides:

        Rule 3117. Discovery in Aid of Execution

        (a) Plaintiff at any time after judgment, before or after the
        issuance of a writ of execution, may, for the purpose of
        discovery of assets of the defendant, take the testimony of
        any person, including a defendant or a garnishee, upon oral
        examination or written interrogatories as provided by the
        rules relating to Depositions and Discovery.              The


                                     - 17 -
J-A11019-19


        prothonotary of the county in which judgment has been
        entered or of the county within this Commonwealth where
        the deposition is to be taken, shall issue a subpoena to
        testify.

        (b) All reasonable expenses in connection with the discovery
        may be taxed against the defendant as costs if it is
        ascertained by the discovery proceedings that the defendant
        has property liable to execution.

Pa.R.C.P. 3117.

      As we explained:

        Discovery under Rule 3117 . . . is “pure discovery,” intended
        as an ancillary aid in the discovery of assets.

        The language of Rule 3117 makes its broad application clear.
        Discovery under the rule may be pursued “at any time after
        judgment, before or after the issuance of a writ of execution.”
        Discovery in aid of execution thus is not linked to a pending
        execution or attachment, but rather may be pursued even
        before issuance of a writ in order to locate assets subject to
        execution and obtain the information necessary to begin the
        process of execution or attachment. Moreover, Rule 3117
        permits discovery requests to be directed to “any person,
        including a defendant or garnishee.” Thus, in keeping with
        the “pure discovery” purposes of the rule, plaintiffs are not
        restricted to obtaining discovery from defendants or
        garnishees, but may seek discovery from any person who
        may have information regarding the location of assets of the
        judgment debtor.

PaineWebber, Inc. v. Devin, 658 A.2d 409, 412-413 (Pa. Super. 1995)

(citations omitted).

      The body of Rule 3117 does not speak to the question of whether a stay

of execution also stays discovery in aid of execution. Nevertheless, the rule

is titled “Discovery in Aid of Execution.” Id. (emphasis added). Further,




                                    - 18 -
J-A11019-19



under our rules of construction, “[t]he title or heading of a rule may be

considered in construing the rule.” Pa.R.C.P. 129(a).

      The title of Rule 3117 makes it clear that discovery under Rule 3117

must be “in aid of execution.” Given that execution has been stayed in this

matter, we conclude discovery in aid of the execution must likewise be stayed.

As we have held: “‘Stay’ is defined as ‘[t]he postponement or halting of a

proceeding, judgment or the like.’ Black's Law Dictionary, Seventh Edition,

1999. By its definition, the word stay . . . directs that the proceeding in the

trial court should be postponed or halted until” the stay is lifted. Roth Cash

Register Co. v. Micro Sys., Inc., 868 A.2d 1222, 1226 (Pa. Super. 2005).

Simply stated, with the execution stayed, there can be no discovery to aid the

execution, as the execution and the execution proceedings have been

“postpone[d]” and “halt[ed]” during the pendency of the stay.

      Therefore, we conclude that the trial court erred when it ordered

Appellants to respond to Barbara’s discovery in aid of execution requests

during the pendency of the stay of execution.

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2019


                                    - 19 -